Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   October 25, 2019

The Court of Appeals hereby passes the following order:

A20A0511. DEVON MIMMS et al. v. AUDRIANNA ROBERTS.

       Devon Mimms and Madilyn Holmes filed this complaint against Lauren White
and Audrianna Roberts for damages arising out of an automobile accident.1 Roberts
moved to dismiss the allegations against her. The trial court granted the motion as to
the plaintiffs’ personal injury claims, but not as to their property damage claims. The
plaintiffs then filed a notice of appeal from this ruling. We, however, lack
jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of Am., 192 Ga. App. 628, 629 (385 SE2d
731) (1989) (punctuation omitted). In such circumstances, there must be either an
express determination that there is no just reason for delay under OCGA § 9-11-54
(b) or compliance with the interlocutory appeal requirements of OCGA § 5-6-34 (b).
See id. “Where neither of these code sections [is] followed, the appeal is premature
and must be dismissed.” Id. (punctuation omitted).
       The order on appeal dismissed only one claim against defendant Roberts.
However, the order did not resolve the other claim against Roberts, nor did it resolve
the claims against her co-defendant White. Further, the order did not direct the entry
of final judgment in accordance with OCGA § 9-11-54 (b). Under these
circumstances, the plaintiffs’ failure to comply with the interlocutory appeal


       1
        The complaint also named a third defendant, who apparently has been
dismissed.
procedures deprives us of jurisdiction over this appeal, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/25/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.